Order filed July 15, 2021




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 11-21-00131-CR
                                   __________

              EX PARTE GREG ANTHONY BARRERA III


                     On Appeal from the 441st District Court
                             Midland County, Texas
                    Trial Court Cause No. CV57686/F3210247


                                      ORDER
       Upon docketing this appeal, it came to the attention of this court that the trial
court had not entered a certification of Appellant’s right of appeal. The clerk of this
court therefore issued a letter pointing out that a Trial Court’s Certification of
Defendant’s Right of Appeal must be entered and filed of record. See TEX. R.
APP. P. 25.2. The clerk’s record, which has now been filed in this cause, contains a
certification signed by Appellant and his attorney but not the trial judge. We abate
the appeal.
       Appellant filed a notice of appeal from an order in which the trial court denied
Appellant’s application for writ of habeas corpus—by which Appellant sought a
reduction in the amount of bail. See TEX. CODE CRIM. PROC. ANN. arts. 11.01, .05,
.24 (West 2015). The trial court’s order denying Appellant’s application is an
appealable order. See Ex parte Schmidt, 109 S.W.3d 480, 481 (Tex. Crim. App.
2003). Therefore, the trial court was required to enter a certification of Appellant’s
right of appeal.        Rule 25.2(a)(2) provides that the trial court “shall” enter a
certification of a defendant’s right of appeal each time the trial court enters a
judgment of guilt “or other appealable order”—with the exception of an appealable
order under Chapter 64 of the Code of Criminal Procedure.1 This is not a Chapter 64
situation; therefore, the exception to Rule 25.2(a)(2) does not apply. Pursuant to
Rule 25.2(a)(2), the trial court is required to enter an appropriate certification of
Appellant’s right of appeal in this cause. See Ex parte Stevens, No. 03-19-00103-
CR, 2019 WL 1123457, at *1 (Tex. App.—Austin Mar. 11, 2019, order).
         Accordingly, as did the appellate court in Stevens, we abate this appeal and
direct the trial court to enter and file its certification of Appellant’s right of appeal
from the order denying Appellant’s pretrial application for writ of habeas corpus.
The district clerk is directed to prepare and forward to this court a supplemental
clerk’s record containing the trial court’s certification of Appellant’s right of appeal.
See TEX. R. APP. P. 34.5(c)(2). The supplemental clerk’s record containing an
appropriate certification is due to be filed in this court on or before July 30, 2021.
         The appeal is abated.


July 15, 2021                                                        PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.


         1
          We note that Chapter 64 involves postconviction DNA testing. See CRIM. PROC. ch. 64 (West
2018).
                                                 2